Citation Nr: 1542908	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  14-05 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date prior to June 15, 2011 for the award of a 70 percent evaluation for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to August 1985.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for PTSD in June 2011.  In an October 2012 rating decision, the RO granted the claim, recharacterizing the Veteran's service-connected psychiatric disorder to include PTSD and increasing its rating from 50 to 70 percent.

2.  It is not factually ascertainable that the Veteran's disability increased within one year prior to her June 15, 2011 claim.


CONCLUSION OF LAW

The criteria for an effective date prior to June 15, 2011, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.400, 4.130, Diagnostic Code 9424 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 159(c).

This appeal arises from the Veteran's disagreement with the effective date assigned following a grant of service connection for PTSD.  In granting this disorder, the RO recharacterized the Veteran's already service-connected psychiatric disorder to include PTSD and increased the disability rating from 50 percent to 70 percent.

Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.  That is to say, the effective date claim is considered a "downstream" issue and, instead of issuing an additional notice letter, VA is required to issue a Statement of the Case (SOC) if the disagreement is not resolved.  38 U.S.C.A. §§ 5104, 7105; 38 C.F.R. § 3.103; see Goodwin v. Peake, 22 Vet. App. 128 (2008).  In this case, the Veteran did receive an SOC in January 2014.  Thus, she received all required notice for his "downstream" effective date claim.  Moreover, no additional development is necessary as all records potentially relevant to this matter appear to be of record.  See 38 U.S.C.A. § 5103A.

II.  Effective Date

The Veteran seeks an effective date prior to June 15, 2011 for PTSD.  For the reasons that follow, the Board finds that an earlier effective date is not warranted.

The Veteran has been service-connected for a psychiatric disorder labeled as "psychological factors affecting a physical condition, irritable bowel syndrome with history of peptic ulcer disease (previously claimed as depression and stomach problems" since August 16, 1985.  She was initially assigned a 10 percent evaluation.  The rating was increased to 30 percent, effective September 22, 1992; and then to 50 percent, effective January 30, 2002.  

On June 15, 2011, the Veteran filed a claim for service connection for PTSD as due to military sexual trauma.  In connection with this claim, she underwent a VA examination in June 2012.  The psychiatrist diagnosed PTSD and opined that the Veteran's current service-connected psychiatric disorder was more likely than not a manifestation of the PTSD.

As a result of the examination report, the RO issued an October 2012 rating decision in which it recharacterized the Veteran's already service-connected psychiatric disorder to include PTSD and increased the disability rating from 50 percent to 70 percent, effective June 15, 2011.  From this decision, the Veteran appealed the effective date of PTSD.

Due to the circumstances upon which the Veteran's claim was granted, the Board will evaluate the claim under the guidelines for both the effective date for the award of service connection and the effective date for the award of an increased rating.  See 38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400(b)(2)(i), (o).

Effective Date for Direct Service Connection

Generally, the effective date for direct service connection is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  Unless specifically provided for otherwise, the effective date of an award based on an original claim of compensation shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).

In this case, the Veteran's current effective date for the grant of PTSD is June 15, 2011.  This effective date is the date of her claim for PTSD.  The Veteran does not argue, and the record does not show, that she filed any document that could be construed as a claim for PTSD prior to this date.  Therefore, pursuant to the laws and regulations governing the award of effective dates for service connection, the Veteran is not eligible for an earlier effective date.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  

Thus, if the Veteran's June 15, 2011 claim for PTSD is treated as a service connection claim, the Board finds that an effective date prior to June 15, 2011 is not warranted.

Effective Date for Increased Rating

Confusingly in this case, after the Veteran filed a claim for service connection for PTSD on June 15, 2011, the RO essentially treated the claim as a claim for an increased rating for the Veteran's already service-connected psychiatric disorder.  This is reflected by the October 2012 rating decision which does indicate expressly that service connection is granted; instead, the rating decision indicates that the Veteran's service-connected psychiatric disorder now includes PTSD and based on the inclusion of this diagnosis, her service-connected psychiatric disability increased in severity from warranting a disability rating of 50 percent to warranting a disability rating of 70 percent.  In other words, the RO treated the claim for entitlement to service connection for PTSD as a claim for an increased rating for her already service-connected psychiatric disorder.

Accordingly, in order to afford the Veteran every opportunity to substantiate her claim, the Board will also analyze the issue of entitlement to an earlier effective date applying the regulations controlling the establishment of effective dates for increased ratings claims.

The effective date for an increased evaluation shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o).  Unless specifically provided for otherwise, the effective date for a claim for increase shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  As noted above, the Veteran does not argue, nor does the record reflect, that the Veteran filed a claim for entitlement to service connection for PTSD (or entitlement to an increased rating based on a diagnosis of PTSD) prior to the June 2011 claim.

Section 5110(b)(2), however, provides an exception for an effective date prior to the date of the claim.  Such a date may be granted where it is factually ascertainable that an increase in disability had occurred within one year from the date of the claim.  In order to grant the Veteran an earlier effective date on this basis, there would have to be evidence that the Veteran met the criteria for the 70 percent rating at a distinct time in the year prior to her June 2011 claim.  Thus, the Board will consider the time period between June 2010 and June 2011.  See Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010); see also 38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, Diagnostic Code 9424.  

According to Harper v. Brown, 10 Vet. App. 125, 126 (1997), three possible effective dates may be assigned depending on the facts of the particular case: 

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (the date entitlement arose); 

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (i.e., become factually ascertainable); and 

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received.

Thus, because the Veteran's current effective date is the date of her claim, she may only attain an earlier effective date if the evidence demonstrates that a factually ascertainable increase in disability occurred in the year preceding her claim.  

After reviewing the Veteran's records, the Board finds that it is not factually ascertainable that an increase in disability arising to the level of a 70 percent rating occurred in the year prior to June 15, 2011.  To the contrary, at most treatment appointments the Veteran actually reported that her symptoms were improving-her depression was getting better and her intrusive thoughts were getting less intense and less frequent.  Her VA examiner's also consistently assigned her GAF scores of 55, indicating moderate symptomatology.  

The Board does acknowledge that in March 2011 she reported to feeling "down a little more" and having intrusive thoughts more frequently.  These increased symptoms coincided with her husband falling out of remission for leukemia and her employer hiring more male doctors (the Veteran works as a nurse).  Nonetheless, the VA examiner maintained her existing medication levels, treatment plan, and her GAF score of 55.  The Board finds that this indicates the Veteran's symptoms were assessed by medical professionals as not increasing in severity during this time period as no changes to her medications, treatment plan, or GAF score were made.  
As the evidence indicates that the Veteran's psychiatric disorder continued to manifest in moderate symptomatology during this time period, the Board finds that there was no factually ascertainable increase in disability arising in the year prior to June 15, 2011.  

In sum, the preponderance of the evidence is against the claim for an effective date prior to June 15, 2011 for PTSD; there is no doubt to be resolved; an earlier effective date in not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

An effective date prior to June 15, 2011 for PTSD is denied.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


